DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.	Claims 1, 2 and 4-18 are allowed.
2.	The following is an examiner’s statement of reasons for allowance:
	Regarding claim 1 the prior art of record, taken alone or in combination, fails to teach or fairly suggest: “…the power supply circuit being configured to bring the power supply switch into a disconnected state to thereby bring the second controller into a stop state, when a prescribed disconnection condition is satisfied, the prescribed disconnection condition including a condition that the first power supply signal is switched from an on signal to an off signal, the monitor circuit being configured to inform the second controller about whether the first power supply signal is the on signal of the off signal, the second controller being configured to voluntarily enter the stop state or a power saving mode, when an abnormality causes the second controller to not enter the stop state even if the disconnection condition is satisfied, the second controller is configured to maintain the second power supply signal at an on signal until a prescribed self-holding period elapses since the first power supply signal is switched from the on signal to the off signal, and switch the second power supply signal to an off signal when the self-holding period elapses, the disconnection condition is satisfied when the first power supply signal is the off signal and the second power supply signal is the off signal, and the second controller is configured to voluntarily enter the stop state or the power saving mode, when the second controller does not enter the stop state within a prescribed period after the second power supply signal is switched to the off signal.”
	Regarding claim 10 the prior art of record, taken alone or in combination, fails to teach or fairly suggest: “…the power supply circuit being configured to bring the power supply switch into a disconnected state to thereby bring the second controller into a stop state when a prescribed disconnection condition is satisfied, the prescribed disconnection condition including a condition that the first power supply signal is switched from an on signal to an off signal, the power supply circuit being configured to bring the power supply switch into a connected state to thereby start up the second controller, when a prescribed connection condition is satisfied, the prescribed connection condition including a condition that the first power supply signal is switched from the off signal to the on signal, the first controller being configured to determine that the power supply circuit has an abnormality, when the second controller does not start up even if the connection condition is satisfied, and the second controller being configured to voluntarily enter the stop state or a power saving mode, when the second controller does not enter the stop state even if the disconnection condition is satisfied.”
	Regarding claim 16 the prior art of record, taken alone or in combination, fails to teach or fairly suggest: “…the power supply circuit being configured to bring the power supply switch into a disconnected state to thereby bring the second controller into a stop state, when a prescribed disconnection condition is satisfied, the prescribed disconnection condition including a condition that the first power supply signal is switched from an on signal to an off signal, the plurality of second controllers each forming charging ECUs configured to be supplied with electric power in accordance with different power feeding methods and perform charging of a vehicle-mounted battery, the first controller being configured to individually control the power supply switch of each of the plurality of second controllers, the first controller being configured to, when the charging is not performed, bring the power supply switch of each of the plurality of second controllers into the disconnected state, the first controller being configured to, when the charging is performed using electric power supplied in accordance with a prescribed power feeding method, maintain the power supply switch of the second controllers not corresponding to the prescribed power feeding method in the disconnected state and bring the power supply switch of the second controller corresponding to the prescribed power feeding method into a connected state, and each of the second controllers being configured to voluntarily enter the stop state or a power saving mode, when the second controller does not enter the stop state even if the disconnection condition is satisfied.”
Claims 2, 4-9, 11-15 and 17-18 are dependent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LY whose telephone number is (571)272-9885.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/XUAN LY/Examiner, Art Unit 2836                                                                                                                                                                                                        
/TOAN T VU/Primary Examiner, Art Unit 2836